In the

     United States Court of Appeals
                For the Seventh Circuit
                    ____________________ 
No. 17‐1998 
RODRIGO RAMOS‐BRAGA, 
                                                         Petitioner, 
                                 v. 

JEFFERSON B. SESSIONS III, 
Attorney General of the United States, 
                                                        Respondent. 
                    ____________________ 
                 Petition for Review of an Order of  
                the Board of Immigration Appeals. 
                         No. A 097‐837‐809 
                    ____________________ 

     ARGUED JANUARY 24, 2018 — DECIDED MAY 21, 2018 
               AMENDED AUGUST 14, 2018 
                ____________________ 

    Before BAUER, KANNE, and BARRETT, Circuit Judges. 
    PER CURIAM.  Rodrigo Ramos‐Braga, a citizen of Brazil, pe‐
titions for review of the denial of his second motion to reopen 
proceedings on  his  applications for special‐rule cancellation 
of removal, withholding of removal, and protection under the 
Convention Against Torture (CAT). His motion was both nu‐
2                                                     No. 17‐1998 

merically barred and untimely filed with the Board of Immi‐
gration  Appeals,  but  Ramos‐Braga  argued  that  these  limits 
should be excused under the doctrine of equitable tolling for 
ineﬀective  assistance  of  counsel or  under  a  statutory  excep‐
tion based on changed country conditions. The Board deter‐
mined  that  neither exception  applied and  that the time and 
numerical  limits  therefore  barred  his  motion.  Because  the 
Board did not abuse its discretion, we deny the petition.  
                                I. 
     Ramos‐Braga was raised in a neighborhood of São Paulo, 
Brazil  that  came  to  be  controlled  by  a  multi‐national  gang 
named the Primero Comando Capital (PCC). His father dealt 
drugs for the gang and was one of its managers, until he had 
a  falling  out  with  the  gang’s  leader.  Starting  when  Ramos‐
Braga was 13, the PCC tried repeatedly to recruit him, but he 
refused  to  join.  Unrelenting,  PCC  members  caught  Ramos‐
Braga at school and around town, physically attacked him at 
least ten times, and eventually threatened him with death. In‐
itially,  Ramos‐Braga  reported  these  attacks  to  Brazilian  oﬃ‐
cials, but local police did nothing in response and eventually, 
oﬃcers would beat him when he made reports, claiming that 
he  was a suspected gang  member. At  age 16  he stopped re‐
porting his PCC encounters to police because in one instance 
oﬃcers beat him until he spat blood, and he came to believe 
that the police were paid by the PCC to harm him. When Ra‐
mos‐Braga was about 18 years old, PCC members oﬀered him 
one “last chance” to join; after he refused they assaulted him 
with pipes—severely injuring him and hospitalizing him for 
two weeks. He stopped attending college and spent months 
moving between homes of his family members in other parts 
of the city and another town. When he returned to São Paulo, 
No. 17‐1998                                                           3 

a PCC member shot him from behind, putting him back in the 
hospital for days.  
    In  January  1999,  three  months  after  being  shot,  Ramos‐
Braga was admitted to the United States on a student visa. He 
eventually married a U.S. citizen, but the two had a tumultu‐
ous relationship. Ramos‐Braga estimated that his wife physi‐
cally abused him over 100 times.  
   Seven years after he arrived, the Department of Homeland 
Security  issued  a  Notice  to  Appear  charging  Ramos‐Braga 
with overstaying his visa and therefore being removable un‐
der  8 U.S.C.  § 1227(a)(1)(B).  Ramos‐Braga  conceded  his  re‐
movability and eventually sought special‐rule cancellation of 
removal for battered spouses and withholding of removal un‐
der 8 U.S.C. § 1231(b)(3) and CAT.  
    While  removal  proceedings  were  pending,  Ramos‐Braga 
and his wife got into a fight. He was convicted of battery un‐
der Wisconsin law and, after he used a jailhouse phone to ask 
his  wife  not  to  testify,  intimidation  of  a  witness,  WIS.  STAT. 
§§ 940.19(1), 940.42. DHS added a charge that he was remov‐
able  under  8  U.S.C.  §  1227(a)(2)(A)(ii)  for  having  been  con‐
victed  of  two  crimes  involving  moral  turpitude.  He  chal‐
lenged removability on this ground.  
    At  his  removal  hearing,  Ramos‐Braga  testified  about  the 
beatings  by  PCC  members  and  police  oﬃcers.  He  also  said 
that  the  gang  recruited  young  men  and  that  he  believed  he 
specifically was recruited because of something his father had 
done, but he did not know what. The IJ found Ramos‐Braga 
credible but denied his applications for special‐rule cancella‐
tion and withholding and ordered him removed to Brazil.  
4                                                        No. 17‐1998 

     To  obtain  special‐rule  cancellation,  Ramos‐Braga  had  to 
prove, among other things, that he had been battered by his 
wife and was not subject to certain disqualifying grounds of 
removability or inadmissibility. See 8 U.S.C. § 1229b(b)(2). The 
IJ  concluded  that  Ramos‐Braga  was  disqualified  on  two 
grounds: his convictions for battery and witness intimidation 
were crimes of moral turpitude, and he had been confined in 
excess  of  five  years  total  for  past  convictions.  See  8  U.S.C. 
§§ 1229b(b)(2)(A)(iv),        1182(a)(2)(A)(i)(I),     1182(a)(2)(B), 
1227(a)(2)(A)(ii).  
    Ramos‐Braga could receive withholding of removal in two 
ways: either under statute or under CAT. To receive withhold‐
ing of removal under statute, he had to prove that it was more 
likely than not that, if he were removed, he would be perse‐
cuted in Brazil on account of his membership in a particular 
social group. See id. § 1231(b)(3); 8 C.F.R. § 1208.16(b). The IJ 
concluded  that  Ramos‐Braga  suﬀered  past  persecution  but 
presented “little proof” that this persecution was on account 
of his particular social group, namely his family ties to his fa‐
ther. Instead, “the greater weight of the evidence support[ed] 
the conclusion that he was persecuted because he refused the 
PCC’s recruitment eﬀorts.” To merit withholding under CAT, 
Ramos‐Braga had to demonstrate that it was more likely than 
not that, if removed to Brazil, he would be tortured by or with 
the  acquiescence  of  a  public  oﬃcial.  See  8  C.F.R. 
§ 1208.16(c)(2).  The  IJ  determined  that  he  did  not  carry  his 
burden to prove that he was more likely than not to be tor‐
tured by either the police or PCC.  
No. 17‐1998                                                        5 

   Ramos‐Braga, who was represented by counsel, appealed 
the denial of his applications for withholding but not the de‐
nial  of  special‐rule  cancellation.  The  Board  aﬃrmed  the  IJ’s 
decision on December 18, 2014.  
    In January 2015, Ramos‐Braga petitioned this court for re‐
view and moved to stay his removal. His attorney ended the 
representation over a fee dispute, however, and Ramos‐Braga 
continued pro se, filing motions in this court and, after his pe‐
tition  was  denied,  another  petition  for  review  that  was  dis‐
missed for lack of jurisdiction for having been filed more than 
30 days after the final order of removal.  
    Ramos‐Braga, still pro se, moved the Board to reopen pro‐
ceedings on his applications for relief from removal and to re‐
consider its dismissal order. The Board denied his motion as 
untimely in June 2015, but he maintains he never received no‐
tice of this decision.  
    Ramos‐Braga filed a second pro se motion to reopen or re‐
consider on August 31, 2015, and at issue here is the Board’s 
denial of that motion on the grounds that it was untimely and 
successive. Ramos‐Braga explained that his motion to reopen 
was late because his former attorney had promised repeatedly 
to file a timely motion, but he never did. He also said that con‐
ditions in Brazil had gotten worse since the hearing, and he 
oﬀered  evidence to  that eﬀect. A year later, in August 2016, 
Ramos‐Braga retained his present attorney, who filed a sup‐
plemental brief supporting the still‐pending second motion to 
reopen. Through counsel, Ramos‐Braga argued that his sec‐
ond motion to reopen should not have been barred because 
the  exceptions for equitable tolling for ineﬀective assistance 
of counsel and changed conditions in the country of removal 
6                                                        No. 17‐1998 

excused his noncompliance. Regarding the first exception, Ra‐
mos‐Braga said that his attorney in the original appeal to the 
Board  had  waived  meritorious  arguments  for  special‐rule 
cancellation and withholding under CAT.  
     The Board denied the second motion to reopen based on 
its  conclusion  that  Ramos‐Braga  did  not  meet  either  excep‐
tion. Equitable tolling could not benefit him, the Board said, 
because  he  did  not  file  his  motion  as  soon  as  possible  after 
learning  of  his  former  attorney’s  alleged  errors,  nor  was  he 
prejudiced by any possible error. The Board also concluded 
that he did not oﬀer evidence of conditions in Brazil that had 
changed since the removal hearing; his evidence of “ongoing” 
PCC threats were a “continuation” of past harms he experi‐
enced in Brazil.  
                                  II. 
    Noncitizens  can  file  just  one  motion  to  reopen  immigra‐
tion proceedings, and that motion must be submitted within 
90  days  of  the  final  order  of  removal.  See 8 U.S.C. 
§ 1229a(c)(7)(A), (C)(i). These time and numerical limits are, 
however, non‐jurisdictional claim‐processing rules, subject to 
the  doctrine  of  equitable  tolling  and  statutory  exceptions. 
See Mata v. Lynch, 135 S. Ct. 2150, 2154 (2015); Ji Cheng Ni v. 
Holder,  715  F.3d  620,  623  (7th  Cir.  2013)  (citing  8 U.S.C. 
§ 1229a(c)(7)(C)(ii));  Pervaiz  v.  Gonzales,  405  F.3d  488,  490 
(7th Cir. 2005).  
   The question here is narrow: we must decide only whether 
the  Board  wrongly  concluded  that  neither  equitable  tolling 
nor  changed  conditions  excuse  the  limits  on  Ramos‐Braga’s 
No. 17‐1998                                                                        7 

second motion to reopen.1 This court reviews the Board’s de‐
nial of a motion to reopen for an abuse of discretion, and an 
abuse occurs if the decision lacks a “rational explanation, in‐
explicably depart[s] from established policies, or rest[s] on [ei‐
ther] an impermissible basis,” Marinov v. Holder, 687 F.3d 365, 
368 (7th Cir. 2012), or legal error, Habib v. Lynch, 787 F.3d 826, 
831 (7th Cir. 2015).  
     A. Equitable Tolling 
   Ramos‐Braga contends that the Board wrongly refused to 
equitably  toll  the  limits  on  his  second  motion  to  reopen  his 
applications for special‐rule cancellation and withholding of 
removal under CAT. Equitable tolling applies if the noncitizen 
demonstrates prejudice from counsel’s deficient performance 
and exhibits diligence by seeking relief as soon as reasonably 
possible. See Yusev v. Sessions, 851 F.3d 763, 767 (7th Cir. 2017).  
    Even if we assume the Board erred in its analysis of dili‐
gence, Ramos‐Braga has failed to show that he was prejudiced 
by his former attorney’s errors. Ramos‐Braga argues that he 
was prejudiced by the attorney’s failures to appeal (1) the de‐
nial of his application for special‐rule cancellation and (2) the 
IJ’s conclusion, in denying CAT relief, that the PCC was not 
likely  to  torture  him  with  the  government’s  acquiescence 
upon his return to Brazil. 

                                                 
1 Ramos‐Braga also argues that the Board wrongly denied his motion to 

reconsider the Board’s order dismissing his original appeal. The Board de‐
nied  this  motion  also  for  being  inexcusably  untimely  and  numerically 
barred,  see  8 U.S.C.  § 1229a(c)(6)(A),  (B);  8  C.F.R.  §  1003.2(b)(2),  without 
considering whether the underlying dismissal order required reconsider‐
ation. We therefore have no merits decision to review on the issue of re‐
consideration.  
8                                                               No. 17‐1998 

           1.          Special‐Rule Cancellation 
    Ramos‐Braga  contends  that  his  former  attorney  should 
have appealed the denial of special‐rule cancellation and ar‐
gued that he remained eligible for this relief because, contrary 
to the IJ’s conclusion, his Wisconsin battery conviction is not 
a crime involving moral turpitude.  
     But, as the Board determined in denying the motion to re‐
open, this battery conviction was a crime involving moral tur‐
pitude  under  the  law  as  it  existed  when  Ramos‐Braga  ap‐
pealed  in  December  2014.  Specifically,  the  Board  concluded 
that Ramos‐Braga’s battery conviction with a domestic‐abuse 
enhancement,  WIS.  STAT.  §§ 940.19(1),  973.055(1)(a),  was 
properly classified by the IJ as a crime involving moral turpi‐
tude under Matter of Silva‐Trevino, 24 I. & N. Dec. 687 (2008) 
(Silva‐Trevino I). The Board observed that Silva‐Trevino I was 
still  “controlling”  when  Ramos‐Braga’s  former  attorney  ap‐
pealed  from  the  removal  order,  and  thus  Ramos‐Braga  was 
not prejudiced by the failure to appeal on this ground.2  
    Ramos  Braga  contends  that  his  former  attorney  should 
have  argued  on  appeal  to  the  Board  that  the  IJ  misapplied 
Silva‐Trevino I. But the IJ’s analysis was proper. Silva Trevino I 
established a three‐step framework for determining whether 
an  alien’s  conviction  involved  moral  turpitude.  First,  the  IJ 
had to decide whether there was a “realistic probability” that 
the criminal statute might be applied to punish conduct that 

                                                 
2 Silva‐Trevino I was vacated by the Attorney General, Matter of Silva‐Tre‐

vino, 26 I. & N. Dec. 550, 553 (2015) (Silva‐Trevino II), and the Board has 
now  adopted  the  categorical  approach  as  defined  in  Descamps  v.  United 
States, 570 U.S. 254 (2013), see Matter of Silva‐Trevino, 26 I. & N. Dec. 826, 
830–31 (BIA 2016) (Silva‐Trevino III).  
No. 17‐1998                                                          9 

involves  moral  turpitude.  If  so,  the  IJ  was  next  required  to 
look to  the record of  conviction—the  indictment,  judgment, 
jury instructions, guilty plea, or plea transcript—to determine 
if  the  conviction  actually  involved  moral  turpitude. And  fi‐
nally, if the record of conviction did not answer this question, 
the IJ had to inquire into the facts of the prior oﬀense by look‐
ing  to  “any  evidence,  otherwise  admissible  in  removal  pro‐
ceedings.” Silva‐Trevino I, 24 I. & N. Dec. at 698, 704; Sanchez 
v. Holder, 757 F.3d 712, 717–18 (7th Cir. 2014). The IJ here, at 
the last step, looked to a police statement attached to the crim‐
inal  complaint  and  determined  that  Ramos  Braga  had  com‐
mitted  a  crime  involving  moral  turpitude  because  he  inten‐
tionally caused bodily harm to his wife. See Matter of Sanudo, 
23 I. & N. Dec. 968, 971–72 (BIA 2006). 
    Ramos‐Braga asserts that the IJ should not have proceeded 
past  step  one,  because  the  Wisconsin  battery  statute  under 
which he was convicted was not “divisible,” meaning it con‐
tained only a single set of elements to prove. See Descamps v. 
United States, 570 U.S. 254, 257 (2013). But Silva‐Trevino I did 
not permit the IJ to end the inquiry by finding the statute in‐
divisible; instead, it required the IJ to proceed to step two if 
the  statute  “encompasses  both  conduct  that  involves  moral 
turpitude and conduct that does not.” 24 I. & N. Dec. at 698–
99.  Ramos‐Braga  does  not  contest  the  IJ’s  conclusion  that  a 
Wisconsin battery conviction with a domestic‐abuse enhance‐
ment reaches conduct that involves moral turpitude. Hence, 
Silva‐Trevino I required the IJ to proceed past step one.  
   Still,  Ramos‐Braga  says  that  Descamps,  a  Supreme  Court 
criminal sentencing case, required a categorical approach that 
precluded the IJ from looking past an indivisible battery stat‐
ute  to  decide  whether  his  crime  involved  moral  turpitude. 
10                                                     No. 17‐1998 

570 U.S.  at  257–58.  But  Descamps  did  not  overrule  Silva‐Tre‐
vino I,  which  set  forth  in  unequivocal  terms  the  framework 
that the Attorney General required IJs to follow when decid‐
ing  if  a  conviction  involved  moral  turpitude.  Furthermore, 
Silva‐Trevino I considered the categorical approach applied in 
criminal  cases  like  Descamps  and  did  not  find  a  compelling 
need for this approach in the immigration context. See Silva‐
Trevino I, 24 I. & N. Dec. at 700 (“[T]he rationale for the lim‐
its …  on  factual  inquiries  in  criminal  sentencing  cases  does 
not carry over to the immigration question” required under 
the immigration statute.). Unlike the categorical approach in 
Descamps, Silva‐Trevino I instructed IJs to proceed to step two: 
“If it appears that the government in question would apply its 
criminal  statute  to  reach  both  turpitudinous  and  non‐turpi‐
tudinous  acts—perhaps  because  the  statute  is  divisible,  but 
also because the statute could realistically cover a wide range 
of conduct.” Sanchez, 757 F.3d at 717 (emphasis supplied). Alt‐
hough the Attorney General’s new approach to determining 
a  crime  of  moral  turpitude  adopts  the  categorical  approach 
outlined by Descamps, the IJ was not permitted to ignore the 
Attorney General’s then‐controlling decision by anticipating 
this change in the law. The IJ was bound by Silva‐Trevino I and 
the case law of our circuit. Mata‐Guerrero v. Holder, 627 F.3d 
256 (7th Cir. 2010); Ali v. Mukasey, 521 F.3d 737 (7th Cir. 2008).  
    Ramos‐Braga also argues that the IJ erred at step three of 
Silva‐Trevino  I  by  ignoring  evidence  in  the  police  statement 
that he was the victim, not the aggressor. But the IJ noted the 
police  statement  included  Ramos‐Braga’s  story  that  he  was 
fleeing from his wife and accidentally struck her face with the 
door. Instead, the IJ credited the wife’s version, also in the po‐
lice statement, that Ramos‐Braga struck her face with his hand 
No. 17‐1998                                                       11 

and pushed her into a shelf, causing her nose and lip to swell, 
bruise, and bleed. Thus, the IJ did not ignore evidence.  
     Because  Silva‐Trevino  I  still  applied  when  Ramos‐Braga 
appealed to the Board, he was not prejudiced by the lack of a 
challenge to the IJ’s classification of his battery conviction in 
denying  special‐rule  cancellation.  If  his  attorney  had  raised 
the argument he presses now, the Board would have rejected 
it, as it reasonably did in denying the motion to reopen.  
       2.      Withholding under CAT 
    Ramos‐Braga argues next that he was prejudiced in the ap‐
peal of his denied CAT application. He contends that his for‐
mer attorney should have argued that the IJ failed to consider 
evidence that, if he is removed to Brazil, the PCC would tor‐
ture him without intervention by public oﬃcials. In denying 
the second motion to reopen, the Board said this potential er‐
ror could not have prejudiced Ramos‐Braga because the evi‐
dence he oﬀered, to the IJ originally and in support of reopen‐
ing,  could  not  establish  that  oﬃcial  torture  or  acquiescence 
was more likely than not.  

    “CAT protection requires evidence that the Petitioner will 
be tortured by the government, or with the government’s ac‐
quiescence.” Lopez v. Lynch, 810 F.3d 484, 492 (7th Cir. 2016). 
Acquiescence means “the public oﬃcial, prior to the activity 
constituting  torture,  ha[d]  awareness  of  such  activity  and 
thereafter  breach[ed] his  or  her  legal  responsibility  to  inter‐
vene to prevent such activity.” 8 C.F.R. § 1208.18(a)(7); Lopez, 
810 F.3d at 493. We will reverse the Board’s conclusion that 
Ramos‐Braga’s  evidence  is  insuﬃcient  only  if  the  evidence 
compels  the  conclusion  that  oﬃcial  acquiescence  is  more 
12                                                    No. 17‐1998 

likely than not. See Orellana‐Arias v. Sessions, 865 F.3d 476, 490 
(7th Cir. 2017).  

    Relying on our precedent in Rodriguez‐Molinero v. Lynch, 
808 F.3d 1134 (7th Cir. 2015), Ramos‐Braga argues that there 
is a “substantial risk” that the Brazilian government will ac‐
quiesce to his torture by the PCC if he is removed to Brazil. 
But his evidence does not compel that conclusion. 

    Ramos‐Braga relies heavily on the violence he experienced 
at the hands of the police and the PCC when he was a teen‐
ager.  Yet  the  fact  that  Ramos‐Braga  was  beaten  by  police 
roughly twenty years ago does not show that he is likely to be 
tortured by oﬃcials today. See Lopez, 810 F.3d at 493 (noting 
that  man  who  stabbed  petitioner  twenty‐five  years  earlier 
may  no  longer  seek  to  harm  petitioner).  Moreover,  Ramos‐
Braga has oﬀered nothing more than his own speculation that 
the police acted at the PCC’s urging when they attacked him. 
See Lhanzom v. Gonzales, 430 F.3d 833, 845 (7th Cir. 2005) (re‐
versing IJ’s decision that rested on testimony for which wit‐
ness had no personal knowledge). The evidence of his beat‐
ings by the PCC in the late 1990s is similarly stale. Even if the 
Brazilian government acquiesced to that violence, its conduct 
twenty years ago is not compelling evidence of how the gov‐
ernment would respond to such violence today.  
    Ramos‐Braga  introduced  more  current  evidence  as  well. 
His  strongest  evidence  is  an  affidavit  from  his  mother.  In 
2016, his mother complained to police after PCC members, al‐
legedly acting on a vendetta against Ramos‐Braga, robbed his 
grandfather  at  home  in  2015  and  threatened  his  mother  in 
2016.  According  to  Ramos‐Braga’s  mother,  PCC  members 
stated over the internet that they “will be waiting” for Ramos‐
No. 17‐1998                                                      13 

Braga when he returns home. Officers in one district referred 
his mother to another district, which promised to investigate 
the 2016 threats, but the investigation has not been resolved. 
Ramos‐Braga takes the referral of the complaint from one of‐
fice to another and the lack of resolution as evidence that the 
police  are  unwilling  to  protect  his  family—and,  ultimately, 
him—from the PCC. 
   The PCC’s threats to Ramos‐Braga’s family do offer sup‐
port for his contention that the PCC is likely to torture him if 
he returns to Brazil. But CAT offers protection from govern‐
ment torture, not private conduct. Thus, Ramos‐Braga cannot 
secure  relief  simply  by  showing  a  substantial  risk  that  the 
PCC will torture him; he must demonstrate that there is a sub‐
stantial  risk that Brazilian  officials will acquiesce in the tor‐
ture. This is where Ramos‐Braga’s claim founders.  
    The police department’s response to the complaint lodged 
by Ramos‐Braga’s  mother falls far  short of  establishing that 
the police are indifferent to or complicit in the PCC’s threats 
to Ramos‐Braga’s family. For one thing, the police promised 
to investigate—they neither ignored nor denied his mother’s 
request for help. Ramos‐Braga contends that the police gave 
his mother the run‐around, but the evidence does not support 
that inference. Referring a complaint from one district to an‐
other  is  more  consistent  with  bureaucracy  than  animosity, 
and the fact that the investigation is not yet resolved does not 
mean that the police are turning a blind eye to the PCC.  
    Again, we will only disturb the Board’s determination if 
substantial evidence on the record compels a contrary conclu‐
sion. When reviewing a claim that the government acquiesced 
to torture, we have required much more evidence of oﬃcial 
complicity or corruption to satisfy that standard than Ramos‐
14                                                     No. 17‐1998 

Braga  has  oﬀered.  For  example,  in  Rodriguez‐Molinero,  we 
granted a petition for review because the petitioner demon‐
strated a substantial risk that the Mexican government would 
acquiesce to, or even collaborate in, his torture by a drug car‐
tel. 808 F.3d at 1138–1140. This conclusion was based on the 
fact  that  the  petitioner  had  been  previously  tortured  by  the 
police at the behest of the drug cartel, as well as unchallenged 
expert  testimony  that  the  Mexican  government  is  rife  with 
corruption and helpless to prevent gang violence throughout 
the country. Id. at 1136–37. In Wanjiru v. Holder, 705 F.3d 258 
(7th  Cir.  2013),  we  remanded  a  CAT  claim  because  the  IJ 
brushed  over  “extensive  evidence”  that  police  and govern‐
ment oﬃcials abetted and directed a gang that posed a threat 
of torture to the petitioner. Id. at 266. Indeed, the International 
Criminal  Court  had  “confirmed  charges  (a  step  similar  to 
finding probable cause)” against two senior Kenyan oﬃcials 
for allegedly using the gang to murder thousands of citizens. 
Id. In  Mendoza‐Sanchez, 808 F.3d  1182 (7th  Cir. 2015),  we  re‐
manded (at the government’s request) and said that an appli‐
cant had a “strong” CAT claim because he had evidence that 
police oﬃcers in Mexico routinely collaborated with and pro‐
tected a nationwide gang that had targeted him. Id. at 1184–
85. A human‐rights report from the State Department detailed 
widespread  corruption  of  Mexican  police,  who,  at  both  the 
city and state level, were directly involved in the activities of 
drug organizations by “kidnapping, extort[ing], and provid‐
ing protection for, or acting directly on behalf of, organized 
crime and drug traﬃckers.” Id. at 1184.  
   In each of these cases, the petitioner showed that the gov‐
ernment  is  utterly  indiﬀerent  or  downright  complicit  in  the 
face  of  violence  and  torture  by  gangs.  Ramos‐Braga  argues 
No. 17‐1998                                                      15 

that the PCC wields similar influence in the Brazilian govern‐
ment, but his evidence belies that argument.  
     Ramos‐Braga contends that the PCC has “infiltrated” the 
Brazilian police forces, and he oﬀers a news article reporting 
that  PCC  members  “may  have  participated”  in  explosives 
trainings for police oﬃcers in São Paulo. If gang members had 
infiltrated  police  forces, this  would indeed be evidence that 
the  government  is  unable  to  protect  people  targeted  by  the 
gang. See Mendoza‐Sanchez, 808 F.3d at 1183, 1185. But the re‐
port Ramos‐Braga oﬀers falls well short of showing that PCC 
members are within the ranks of Brazilian police. According 
to the report, some of the explosives training courses were of‐
fered  by  private  contractors  who  failed  to  perform  back‐
ground checks––possibly allowing PCC members to register 
for the course without the knowledge of the São Paulo police 
department. Evidence of a poorly planned explosives training 
does not demonstrate that the Brazilian police have been in‐
filtrated by the PCC. 
    In fact, Ramos‐Braga’s own evidence undermines his ar‐
gument that officials and the PCC cooperate. The article about 
explosive trainings discloses that in 2012 the PCC frequently 
attacked  police  forces,  and  that  the  two  sides  committed 
around 200 “revenge killings” within a couple months. A 2014 
article from a Brazilian newspaper shows that Brazilian offi‐
cials initiated a new operation against the PCC and detained 
members  attempting  to  smuggle  drugs  out  of  the  country. 
Other reports he offered show that police have arrested doz‐
ens  of  PCC  members  and  that  Brazilian  authorities  are  in  a 
“bloody struggle” to subvert the PCC. Ramos‐Braga did offer 
a report from the Australian government showing that some 
Brazilian officials were corrupt as of 2012; police officers were 
16                                                      No. 17‐1998 

arrested for selling information to the PCC  about investiga‐
tions  of  the  gang’s  drug  trafficking,  while  other  officers  ex‐
tracted bribes from the PCC through kidnapping and abusing 
the  family  of  PCC  members.  However,  the  report  does  not 
show, as Ramos‐Braga asserts, that corrupt police physically 
harmed citizens to assist the PCC. 
    Finally, Ramos‐Braga presents news articles and a country 
report  issued  in  2013  by  the  U.S.  Department  of  State  that, 
taken together, show that police oﬃcers in Brazil “routinely” 
kill criminal suspects, targeting men from the “slums.” These 
reports  do  not  suggest  police  complicity  with  the  PCC;  Ra‐
mos‐Braga introduces them to show that the police may target 
him because he is from the slums, and police in his hometown 
may attack him for resembling his father, a criminal. But re‐
ports that police oﬃcers target men from the slums generally 
is not evidence that they would torture Ramos‐Braga specifi‐
cally. See Orellana‐Arias, 865 F.3d at 490 (concluding that coun‐
try reports of government’s acquiescence to violence against 
citizens was not evidence that government would acquiesce 
to torture of petitioner specifically); Lopez, 810 F.3d at 493 (de‐
ciding that petitioner, a gay man, did not show threat of vio‐
lence specific to him by submitting reports that gay men have 
been  victims  of  violence);  Rashiah  v. Ashcroft,  388  F.3d  1126, 
1133 (7th Cir. 2004) (concluding that CAT relief was unavaila‐
ble  to  applicant  who  oﬀered  country  report  describing  in‐
stances of torture but no evidence that he would be specifi‐
cally targeted). Twenty years ago police oﬃcers knew Ramos‐
Braga lived in the slums and suspected he was a criminal, but 
there is no evidence that these oﬃcers remain with the force 
or that they would recognize him today.  
No. 17‐1998                                                          17 

    In sum, Ramos‐Braga’s past experiences are troubling, but 
his evidence does not compel the conclusion that Brazilian of‐
ficials today would torture him or permit the PCC to do so. 
Thus we will not disturb the Board’s conclusion that Ramos‐
Braga  oﬀered  insuﬃcient  evidence  of  oﬃcial  acquiescence. 
And because Ramos‐Braga’s evidence is insuﬃcient, he was 
not prejudiced by any possible attorney error in the appeal of 
his CAT application. The Board therefore did not abuse its dis‐
cretion in deciding that equitable tolling did not apply to Ra‐
mos‐Braga’s second motion to reopen.   
      B. Changed Conditions 
    Ramos‐Braga  also  contends  that  changed  conditions  in 
Brazil warrant reopening his applications for withholding of 
removal. 3 No time or numeric limits apply to a motion to re‐
open  that  is  based  on  “changed  circumstances  arising  …  in 
the country to which deportation has been ordered.” 8 C.F.R. 
§ 1003.2(c)(3)(ii).  For  this  exception  to  apply,  Ramos‐Braga 
needs evidence of a changed country condition that is “mate‐
rial and was not available and could not have been discovered 
or  presented”  at  the  removal  hearing.  See  id.;  Ji  Cheng  Ni, 
715 F.3d at 623. This court’s task is to determine whether the 
Board abused its discretion in deciding that changed country 
conditions do not excuse the limits on Ramos‐Braga’s motion 



                                                 
3 Ramos‐Braga also incorporates into his withholding arguments his view 

that changed conditions in Brazil warrant reopening proceedings so that 
he can apply for asylum. But the Board never had an opportunity to con‐
sider arguments related to asylum because Ramos‐Braga did not develop 
them in his motion to reopen at issue here. We therefore express no opin‐
ion on this portion of his petition. 
18                                                     No. 17‐1998 

to  reopen.  See  Kebe  v.  Gonzales,  473 F.3d  855,  857  (7th Cir. 
2007). We conclude that the Board did not abuse its discretion.  
    To show that conditions in Brazil have changed, Ramos‐
Braga offered evidence that: (1) the PCC has “marked” him to 
die  because  the  gang’s  leader  believes  his  brother  and  two 
cousins were killed by Ramos‐Braga’s father in 1997; (2) the 
PCC  has  “barbarically  murdered”  eight  of  Ramos‐Braga’s 
cousins, most recently in 2013; (3) the PCC has offered a re‐
ward  for  Ramos‐Braga’s  whereabouts;  (4)  after  the  PCC 
learned that Ramos‐Braga might return to Brazil, they robbed 
his grandfather at home using a gun in 2015 and threatened 
his mother over the internet in 2016; (5) one police district re‐
ferred his mother’s request to investigate the 2016 threats, and 
the other district promised to investigate the threats, but the 
investigation has not been resolved; and (6) Brazilian police 
have routinely committed extrajudicial killings of men from 
the slums whom they suspect to be criminals.  
       1.      Withholding under CAT  
    Pertaining  to  his  CAT  application,  Ramos‐Braga  argues 
that the PCC’s recent growth and threats are a changed con‐
dition that the Board “irrationally” discounted as a “continu‐
ation” of dangers that he previously experienced in Brazil. He 
relies on an out‐of‐circuit decision, Malty v. Ashcroft, 381 F.3d 
942 (9th Cir. 2004), in which the Ninth Circuit said “changed 
circumstances  will  almost  always  relate  to  [an]  initial 
claim … .  The  critical  question  is  …  whether  circumstances 
have  changed  suﬃciently  that  a  petitioner  who  previously 
did not have a legitimate claim … now has a well‐founded” 
claim. Id. at 945. A worsening PCC threat is, however, imma‐
terial to whether Ramos‐Braga’s CAT application must be re‐
No. 17‐1998                                                          19 

opened. As discussed above, he needed but failed to oﬀer ev‐
idence that compels finding that Brazilian oﬃcials would ac‐
quiesce to his torture by the PCC. 
    Ramos‐Braga also argues that the Board ignored new evi‐
dence that he would face torture directly from public officials 
if he is removed to Brazil. He again points to the recent news 
articles  reporting  that  Brazilian  police  have  targeted  men 
from  the  slums  and  criminal  suspects  for  extrajudicial  kill‐
ings. He stresses that police in his hometown beat him, possi‐
bly  suspecting  he  was  a  criminal  because  he  lived  in  the 
slums. He says that his evidence, together, establishes a sub‐
stantial  likelihood  that  police  officers  will  torture  him.  The 
Board, while considering Ramos‐Braga’s argument for equi‐
table tolling, said that the evidence he offered—initially and 
with his second motion to reopen—did not show that officials 
were more likely than not to torture him.  
    We  will  reverse  the  Board’s  conclusion  that  Ramos‐
Braga’s evidence is insufficient only if the evidence compels a 
contrary  conclusion.  See Lopez,  810  F.3d  at  492–93.  As  ex‐
plained above, the articles Ramos‐Braga recently offered do 
not compel the conclusion that public officials are more likely 
than not to torture him. We have said that reports that officials 
have tortured members of a certain group do not necessarily 
demonstrate  that  a  petitioner  who  belongs  to  that  group 
would face a substantial risk of torture if removed. Bernard v. 
Sessions, 881 F.3d 1042, 1047–48 (7th Cir. 2018). To show a risk 
specific to him, Ramos‐Braga needed evidence that Brazilian 
police would recognize him as part of the groups targeted for 
torture.  See Lopez,  810  F.3d  at  493;  Rashiah,  388 F.3d  at  1133. 
Yet he offered no evidence that Brazilian police today would 
suspect him of crime or would know, roughly twenty years 
20                                                       No. 17‐1998 

later, that he lived in the slums in 1998. To the extent he fears 
police torture because he would be forced to live in the slums 
if removed to Brazil, this fear of generalized violence is insuf‐
ficient to establish that he in particular is more likely than not 
to be tortured. See Lozano‐Zuniga v. Lynch, 832 F.3d 822, 830–
31 (7th Cir. 2016). 
    Because Ramos‐Braga did not present evidence that con‐
ditions in Brazil have changed such that he now may have a 
CAT claim, the Board did not abuse its discretion in denying 
his motion to reopen proceedings on that form of relief.  
       2.      Withholding under Statute 
    Ramos‐Braga next argues that changed conditions in Bra‐
zil excuse the limits on his motion to reopen his application 
for withholding under statute, but again he is wrong. He first 
points to new evidence that the PCC’s intent to kill him stems 
from  the  gang  leader’s  desire  to  avenge  the  murders  of  his 
family  members.  But  this  motive  has  not  changed  since  the 
killings  of  the  gang  leader’s  family  in  1997,  well  before  the 
2014  removal  hearing,  and  thus  the  motivation,  though  re‐
cently discovered, is not a changed condition.  
    Second, Ramos‐Braga argues that the PCC’s oﬀer of a re‐
ward for his whereabouts is a changed condition, but he has 
not carried his evidentiary burden. To show that the reward 
oﬀer is a changed condition, Ramos‐Braga needed evidence 
that  the  oﬀer  was  made  after  the  removal  hearing.  See  Xiu 
Zhen Lin v. Mukasey, 532 F.3d 596, 596–97 (7th Cir. 2008). In his 
petition he sidesteps his burden and contends the Board spec‐
ulated that the reward oﬀer might date back to 1998. But that 
is not what the Board said; it observed that the gang’s intent 
to  harm  him  dated  that  far  back  and  said  that  no  evidence, 
No. 17‐1998                                                       21 

including  an  aﬃdavit  from  his  mother’s  neighbor  who  re‐
ported the reward oﬀer, showed the oﬀer was made after the 
removal hearing. Instead of clarifying when the reward was 
oﬀered,  Ramos‐Braga  says  that  the  oﬀer  could  not  be  from 
1998 because the neighbor learned of it through her 19‐year‐
old son, a current PCC member who would have been an in‐
fant  then.  But  this  reasoning  is  flawed;  the  oﬀer  may  have 
been old when the neighbor’s son learned of it. As diﬃcult as 
it might have been for Ramos‐Braga to gather evidence while 
detained, he has never represented that he exhaustively inves‐
tigated when this oﬀer was made. 
    Last,  Ramos‐Braga  disputes  the  Board’s  conclusion  that 
recent dangers posed by the PCC are a continuation of condi‐
tions that existed before the removal hearing. Although wors‐
ening conditions in the country of removal may constitute a 
change that requires reopening, see id.; Ji Cheng Ni, 715 F.3d 
at 627;  Mekhael v.  Mukasey, 509  F.3d  326, 327 (7th Cir. 2007), 
the PCC’s recent threats, robbery, and murders are immate‐
rial  to  whether  Ramos‐Braga’s  application  for  withholding 
under statute should be reopened. The IJ denied this applica‐
tion not for lack of evidence of past persecution, but because 
Ramos‐Braga did not establish a nexus between his likely per‐
secution by the PCC and his particular social group. Thus to 
present evidence that conditions have degenerated so that he 
now has a claim for withholding under statute, Ramos‐Braga 
needed  to  show  a  change  related  to  this  nexus  between  the 
PCC’s  persecution  and  his  social  group  based  on  ties  to  his 
father. He did present newly found evidence of the PCC’s mo‐
tive for harming him, but again, that motive has not changed 
since 1997.  
22                                                     No. 17‐1998 

   In  sum,  Ramos‐Braga  failed  to  oﬀer  new,  material  evi‐
dence  that  conditions  in  Brazil  have  changed  since  the  re‐
moval hearing.  
                                III. 
    The Board did not abuse its discretion by denying Ramos‐
Braga’s second motion to reopen as numerically barred and 
untimely.  Ramos‐Braga  neither  experienced  prejudice  from 
his former attorney’s potential errors nor presented new, ma‐
terial  evidence  that  conditions  in  Brazil  have  changed  since 
the removal hearing. Accordingly, the petition for review is  
                                                         DENIED.